COLLABORATION AGREEMENT

 

This Collaboration Agreement ("Agreement") is entered into effective as of March
20, 2017 (the "Effective Date") by and between Rich Pharmaceuticals, Inc, a
Nevada corporation ("RPI"), and I Tech Health Corp., a Delaware corporation
("ITech"), with reference to the following:

 

WHEREAS, Tech owns or controls certain assets, content, data and intellectual
property related to establishing a scientific database for the identification
and classification of various strains of cannabis (the "Database Assets"), and
owns 100% of W\"l\V.THCFinder.com ("THC Finder");

 

WHEREAS, RPI and ITech desire to work together as follows: (i) RPI and ITech
shall establish a Nevada corporation for the operation of the CannCodex business
(the "CannCodex Sub"); (ii) ITech shall contribute the Database Assets to
CannCodex Sub; (iii) the Database Assets shall be used for the commencement of a
business to be known as "CannCodex"; (iv) RPI shall provide certain funding for
the operation of the business of the CannCodex Sub; (v) ITecb shall provide
certain management resources for the operation of the CannCodex business by the
CannCodex Sub; and (vi) RPI and ITech shall each receive a 50% equity ownership
interest in the CannCodex Sub and shall share equally in the net revenues
generated by the CannCodex Sub.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.ESTABLISHMENT OF CANNCODEX

 

Section 1.1 Contribution and License of Database Assets. Upon the formation of
the CannCodex Sub, all right, title and interest in and to the Database Assets
described on Exhibit A shall be assigned or licensed by ITech to the CannCodex
Sub. ITech shall execute any and all reasonably requested documents to further
evidence such assignment and license.

 

Section 1.2 Business Plan. IT TECH has established a business plan for the
CannCodex business, which is attached hereto as Exhibit B, which shall also be
contributed by ITech to the CannCodex Sub upon the formation of the CannCodex
Sub.

 

Section l .3 Management. The day-to-day operations and management of the
CannCodex Sub shall be managed by Tech.

 

Section 1.4 Funding Commitment. RPI shall provide a funding commitment in the
minimum amount of $10,000 per month to the CannCodex Sub; provided, however,
during any such period in which RPI does not have adequate cash to provide this
funding then such funding shall accrue and be paid at such time as RPI has the
cash; and provided further that such funding commitment shall cease all such
time as the CannCodex Sub is generating net revenues of at least $l0,000 per
month. RPI may discontinue its funding and discontinue the business operations
of

   

   

the CannCodex Sub after one (1) year from the Effective Date if the CannCodex
Sub is not operating at a net profit. Upon RPl's election to discontinue the
operation of the CannCodex Sub, the license agreement described on Exhibit A may
be terminated.

 

Section 1.5 Net Revenue Sharing. Both parties shall share net revenues of the
CannCodex Sub as described in Exhibit C.

 

Section 1.6 Representations. ITech represents and warrants to RPI that (i) ITech
controls the right, title and ownership interest in the Database Assets; (ii)
there are no third party liens, security interests or other encumbrances on the
Database Assets, nor are any third party consents required for the assignment of
the Database Assets to the CannCodex Sub; and (iii) ITech has all required
company authority required to enter into and operate under this Agreement.

 

Section 1.7 Issuance of RPI Shares. As additional consideration for the
assignment and license of the Database Assets, effective as of April 1, 2017,
RPI shall issue to ITech 78,000,000 shares of RPI common stock. RPI is issuing
the common stock (the "Shares”) to ITech in reliance upon the following
representations made by ITech:

 

(a)                 ITech acknowledges and agrees that the Shares are
characterized as "restricted securities" under the Securities Act of 1933 (as
amended and together with the rules and regulations promulgated thereunder, the
"Securities Act”) and that, under the Securities Act and applicable regulations
thereunder, such Shares may not be resold, pledged or otherwise transferred
without registration under the Securities Act or an exemption therefrom. ITech
acknowledges and agrees that (i) the Shares are being offered in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, and the shares of Common Stock have not yet been registered
under the Securities Act, and (ii) the Shares may be offered, resold, pledged or
otherwise transferred only in a transaction registered under the Securities Act,
or meeting the requirements of Rule 144, or in accordance with another exemption
from the registration requirements of the Securities Act (and based upon an
opinion of counsel if RPI so requests) and in accordance with any applicable
securities laws of any State of the United States or any other applicable
jurisdiction.

 

(b)                ITech acknowledges and agrees that (i) the registrar or
transfer agent for the shares of Common Stock will not be required to accept for
registration of transfer any shares except upon presentation of evidence
satisfactory to RPI that the restrictions on transfer under the Securities Act
have been complied with, and (ii) any shares of Common Stock in the form of
definitive physical certificates will bear a restrictive legend.

 

(c)                 ITech acknowledges and agrees that: (a) the Shares are being
issued in reliance upon federal and state exemptions for transactions not
involving any public offering; (b) ITech is acquiring the Shares solely for its
own account for investment purposes, and not with a view to the distribution
thereof in a transaction that would violate the Securities Act or the securities
Jaws of any State of the United States or any other applicable jurisdiction; (c)
Tech is a sophisticated purchaser with such knowledge and experience in business
and financial matters that it is capable of evaluating the merits and risks of
receiving the Shares; (d) ITech has had the

 2 

   

opportunity to obtain from RPI such information as desired in order to evaluate
the merits and the risks inherent in holding the Shares; (e) ITech is able to
bear the economic risk and Jack of liquidity inherent in holding the Shares; (t)
TTech is an "accredited investor" within the meaning of Rule 501(a) under the
Securities Act; and (g) Tech either has a pre-existing personal or business
relationship with RPI or its officers, directors or controlling persons, or by
reason of ITech's business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by RPI, directly or indirectly, have the capacity to protect
their own interests in connection with the purchase of the Shares.

 

(d)                ITech's principal place of business is in the State of
California.

 

II. INDEMNIFICATION; LIMITATION OF LIABILITY

 

Section 2. 1 Indemnification bv RPI. RPI shall defend, indemnify, insure and
hold harmless Tech for all costs, expenses, losses, claims, suits and liability
(including court costs and attorneys' fees with respect to any tribunal)
incurred by ITech with respect to any claim including, but not limited to, loss
of or damage to property, or personal injury, including death to persons, and
from all judgments recovered therefore which result in any manner from: (i)
RPl's negligent or willful acts, errors or omissions or the negligent or willful
acts, errors or omissions of RPT's employees, agents or personnel, or (ii) any
breach of this Agreement by RPI.

 

Section 2.2 Indemnification by ITech. ITech shall defend, indemnify, insure and
hold harmless RPI for all costs. expenses, losses, claims, suits and liability
(including court costs and attorneys' fees with respect to any tribunal)
incurred by RPI with respect to any claim including, but not limited to, loss of
or damage to property, or personal injury, including death to persons, and from
all judgments recovered therefore which result in any manner from: (i) ITech's
negligent or willful acts, errors or omissions or the negligent or willful acts,
errors or omissions of ITech's employees, agents or personnel, or (ii) any
breach of this Agreement by ITech.

 

Section 2.3 Limitation of Liability. NO PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES, INCLUDING LOSS
OF PROFIT, REVENUES OR GOODWILL, OR FOR PUNITIVE OR EXEMPLARY DAMAGES,
REGARDLESS OF WHETHER THE PARTIES KNEW, OR SHOULD HAVE KNOWN, THAT SUCH DAMAGES
WERE POSSIBLE. THE MAXIMUM LIABILITY OF EACH PARTY UNDER THIS AGREEMENT AND WITH
RESPECT TO THE CANNCODEX SUB SHALL BE LIMITED TO THE AMOUNT OF COMPENSATION
RECEIVED BY SUCH PARTY UNDER THE TERMS OF THIS AGREEMENT AND FROM CANNCODEX SUB

 

III. GENERAL PROVISIONS

 

Section 3.1 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex 01
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (I) day
after

 3 

   

deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to each party at its respective address as set forth on the first page hereof or
at such other address or electronic mail address as either party may designate
to the other party hereto.

 

Section 3.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to its conflict
of law provisions.

 

Section 3.3 Attorneys Fees. If any action is necessary to enforce the terms of
this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys' fees, costs and expenses, including on appeal, in addition
to any other relief to which such prevailing party may be entitled.

 

Section 3.4 Counterparts. This Agreement may be executed in any nun1ber of
counterparts and delivered by facsimile or electronic/PDF transmission, each of
which shall be an original and all of which shall constitute together but one
and the same document.

 

Section 3.5 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 3.6 Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions or applications of this Agreement
which can be given effect without the invalid or unenforceable provision or
application. To that end, the provisions of this Agreement are to be severable.

 

Section 3.7 Taxes. Each party is responsible for the payment of any and all
taxes, of whatever type, including, but not limited to, income, sales, use and
personal property taxes that relate to the revenue or compensation received by
such party pursuant to this Agreement, the Screens and the matters contemplated
by this Agreement.

 

Section 3. 8 Assignment Except as otherwise specifically set forth herein,
neither party to this Agreement may transfer or assign this Agreement without
the prior written consent of the other parties. Notwithstanding the foregoing,
the parties agree and acknowledge that either party may delegate some or all of
its obligations under this Agreement to other persons. Either party may assign
this Agreement to a successor in interest resulting from a merger, sale of all
or substantially all of the assets of the party, stock sale or a similar
transaction, without the prior written consent of the other party.

 

Section 3.9 Force Majeure. Neither party hereto shall be liable for its failure
to perform hereunder due to contingencies beyond its reasonable control
including but not limited to strikes, riots, fires, acts of God, or governmental
laws, regulations, orders or actions.

 

Section 3.10 Independent Contractor. The parties expressly intend and agree that
each party is acting as an independent contractor of the other party. Nothing
contained in this Agreement shall be deemed to create a partnership, joint
venture or agency relationship between

the parties, nor does it grant either party any authority to assume or create
any obligation on behalf of or in the name of the other.

 

Section 3.1 1 Entire Agreement; Modification. This Agreement, together with the
Exhibits hereto, constitutes the entire understanding between the parties
relating to the subject matter hereof. This Agreement may not be amended or
modified, except in a writing signed by all parties hereto.

 

Section 3.12 Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party's right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

 

Section 3.13 Public Announcements. The parties shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the subject matter or performance hereof, and shall
not issue any other press release or make any other public statement relating to
the party without their prior written consent, except as may be required by law
or the public reporting requirements of RPI.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

Rich Pharmaceuticals, Inc.

 

 

By: /s/ Ben Chang

Ben Chang, CEO

ITech Health Corp.

 

 

By: /s/ Marcus Laun

Marcus Laun, CEO

 

 



[Signature Page to Collaboration Agreement Dated March 20,2017)

 4 

   

Exhibit A

List of Database Assets

 

 

ITech will grant to the CannCodex Sub a perpetual, royalty free, worldwide
license, with right of sublicense, of the contributed user data created through
the forums at THC Finder. These records number in the neighborhood of 80,000
user experiences. The form of license agreement shall be as mutually agreed upon
between ITech and RPI.

 

As this database grows at THC Finder, THC Finder will from time to time give the
most recent transactions to the CaimCodex Sub.

 

ITech shall cause THC Finder to cooperate with the CannCodex Sub to enhance its
data gathering methodology for the benefit of the CannCodex Sub.

 

The URL www.canncodcx.com shall be assigned to the CannCodex Sub.

 5 

   

Exhibit B

Business Plan

 

CannCodex was created to accumulate, manage, analyze and resell the data that is
now being developed in the Cannabis industry. The data is coming from lab
testing of the thousands of products, strains, and batches of THC and CBD
products offered in the medicinal marijuana industry. Further data is being
created across forums, apps and websites.

 

The purpose of the database is to codify and store the data that is being
created and warehouse it in a structure that meets the standards of the
scientific and medical community.

 

Currently the data that is being created is being held as trade secret -
CannCodex will explore working with the established organizations in the
industry to standardize testing methods - to facilitate the matching of products
and batches with the user experience.

 

CannCodex intends to receive and re-package information about testing, strains
and benefits of products in the THC space.

 

The first project is to license a database of research in the Cannabis industry
and will bring a rigorous scientific process to a growing industry and field of
exploration.

 

This database includes usage patterns and experience from thousands of patients
that have been exploring the use of cannabis for a variety of ailments.
CannCodex intends intend to add scientific; process and rigor to this legacy
data as well as partner with analytical labs around the world to register and
track the components of all of the strains of cannabis that have medicinal
merit.

 

This data will be used to ensure that end users are receiving the products that
are ideal for their condition, as well as to support the clinical process in the
medical community that will be required for any defensible scientific research.
RPI will also be creating products and services for the manufacturers and
growers that need the ability to ensure authenticity of their products as they
move into the market.

 

The initial contribution of THC Finder's user database will provide the
foundation of the research -and it will grow from there.

 

Additionally, CannCodex will provide advisory services to Medicinal Cannabis
product producers allowing them to understand the complexities and process of
the Clinical product licensing process. CannCodex will utilize the combined
resources of THC Finder, CannCodex and Rich Pharmaceuticals, Inc.

 6 

   

Exhibit C

Revenue Sharing Payments

 

 

Revenue Sharing Payments. Each of RPI and ITech shall share the amount equal to
50% of the Net Revenues collected (the "NetRevenue Paymmts") by the CannCodex
Sub. "Net Revenues" shall be defined as (i) all revenues received by The
CannCodex Sub; less (ii) all operational costs of the Cam1Codex Sub; less (iii)
all accumulated costs and losses of the CannCodex Sub; less (iv) the accumulated
amount of all funding provided by RPI to the CannCodex Sub.

 

Pavments. All Net Revenue Payments shall be paid by the CannCodex Sub to RPI and
ITech in the form of distributions arrears on a monthly basis within thirty (30)
days of the end of each calendar month in which such Net Revenue is collected by
the CannCodex Sub.



 7 

   

